Exhibit 10.1

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

1. Purposes of the Plan. The purposes of the Plan are:

(a) to attract and retain the best available personnel;

(b) to provide incentives to individuals who perform services to the Company;

(c) to align the interests of such individuals with the interests of the
Company’s stockholders; and

(d) to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Stock Bonuses, Restricted
Stock Units, Performance Units, Performance Shares and other stock or cash
awards as the Administrator may determine.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, a Stock Bonus, Restricted
Stock Units, Performance Units, Performance Shares and other stock or cash
awards as the Administrator may determine.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Cause” means: (i) a felony conviction of the Participant; (ii) the
commission by the Participant of an act of fraud or embezzlement against the
Company and/or a Parent or Subsidiary of the Company; (iii) the Participant’s
willful misconduct or gross negligence materially detrimental to the Company
and/or a Parent or Subsidiary of the Company; (iv) the Participant’s continued
failure to implement reasonable requests or directions received in the course of
his or her employment; (v) the Participant’s wrongful dissemination or use of
confidential or proprietary information; or (vi) the intentional or habitual
neglect by the Participant of his or her duties to the Company and/or a Parent
or Subsidiary of the Company.



--------------------------------------------------------------------------------

(f) “Board” means the Board of Directors of the Company.

(g) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group within the meaning of
Section 13(d) of the Exchange Act, (“Person”) acquires ownership of the stock of
the Company that, together with the stock held by such Person, constitutes more
than 50% of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection (i), the acquisition of additional
stock by any one Person, who is considered to own more than 50% of the total
voting power of the stock of the Company will not be considered a Change in
Control;

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any Person is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person will not be considered a Change in Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer; or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock;
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(i) “Committee” means the Compensation and Management Development Committee of
the Board as it may be comprised from time to time or a committee of Directors
or of other individuals satisfying Applicable Laws appointed by the Board or the
Compensation and Management Development Committee of the Board in accordance
with Section 4(a).

 

-2-



--------------------------------------------------------------------------------

(j) “Common Stock” means the common stock of the Company.

(k) “Company” means Mindspeed Technologies, Inc., a Delaware corporation, or any
successor thereto.

(l) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(m) “Covered Employee” will have the meaning set forth in Section 13(c).

(n) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(o) “Director” means a member of the Board.

(p) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(q) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(r) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” means the closing sale price of the Shares as reported
on the Nasdaq Stock Market or such other national securities exchange or
automated inter-dealer quotation system on which the Shares have been duly
listed and approved for quotation and trading on the relevant date, or if no
sale of the Shares are reported for such date, the next preceding day for which
there is a reported sale.

(u) “Fiscal Year” means the fiscal year of the Company.

(v) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

-3-



--------------------------------------------------------------------------------

(w) “Non-Qualified Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(y) “Option” means a stock option granted pursuant to Section 7.

(z) “Outside Director” means a Director who is not an Employee.

(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(bb) “Participant” means the holder of an outstanding Award.

(cc) “Performance Goals” will have the meaning set forth in Section 13(b).

(dd) “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.

(ee) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 12.

(ff) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 12.

(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(hh) “Person” will have the meaning set forth in Section 2(g)(i).

(ii) “Plan” means the Mindspeed Technologies, Inc. 2013 Equity Incentive Plan.

(jj) “Restricted Stock” means Shares issued pursuant to an Award of Restricted
Stock under Section 9, or issued pursuant to the early exercise of an Option.

(kk) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 11.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

(ll) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(mm) “Service Provider” means an Employee, Outside Director or Consultant.

 

-4-



--------------------------------------------------------------------------------

(nn) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 16.

(oo) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 8 is designated as a Stock Appreciation
Right.

(pp) “Stock Bonus” means Shares issued pursuant to a Stock Bonus Award under
Section 10.

(qq) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(rr) “Successor Corporation” will have the meaning set forth in Section 16(c).

3. Stock Subject to the Plan.

(a) Aggregate. Subject to the provisions of Section 16, the maximum aggregate
number of Shares that may be awarded under the Plan is 4,600,000 Shares plus any
Shares subject to stock options, restricted stock units or similar awards
granted under the Company’s 2003 Long-Term Incentives Plan (the “2003 Plan”) or
the Company’s Directors Stock Plan (the “Directors Plan”) that expire or
otherwise terminate without having been vested or exercised in full and Shares
issued pursuant to awards granted under the 2003 Plan or the Directors Plan that
are forfeited to the Company, with the Shares subject to such awards credited to
the aggregate number of Shares that may be awarded under the Plan as one
(1) Share for every one (1) Share subject thereto and with the maximum number of
Shares to be added to the Plan from the 2003 Plan and the Directors Plan equal
to 4,237,593. The Shares may be authorized, but unissued, or reacquired Common
Stock.

(b) Full Value Awards. Any Shares subject to Awards granted under the Plan other
than Options or Stock Appreciation Rights will be counted against the numerical
limits of Section 3(a) as 1.38 for every one (1) Share subject thereto. Further,
if Shares subject to any such Award are forfeited to the Company and would
otherwise return to the Plan pursuant to Section 3(c), 1.38 times the number of
Shares so forfeited will return to the Plan and will again become available for
issuance.

(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units, is forfeited to the Company, the
expired or unexercised Shares (or for Awards other than Options and Stock
Appreciation Rights, the forfeited Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). Upon exercise of a Stock Appreciation Right settled in Shares, the
gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan. Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if unvested Shares of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units are forfeited to the Company, such Shares will
become available for future grant under the Plan. Shares used to pay the tax
and/or exercise price of an Award will not become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for

 

-5-



--------------------------------------------------------------------------------

issuance under the Plan. Notwithstanding the foregoing provisions of this
Section 3(c), subject to adjustment provided in Section 16, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 3(a), plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 3(c).

(d) Share Reserve. The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan will be
administered by: (A) the Board; or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder;

(iv) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(v) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

-6-



--------------------------------------------------------------------------------

(vi) to modify or amend each Award (subject to Sections 6(c) and 21(c));

(vii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(viii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and

(ix) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations, and interpretations will be final and binding on all
Participants and any other holders of Awards.

5. Eligibility. Non-Qualified Stock Options, Restricted Stock, Stock Bonuses,
Restricted Stock Units, Stock Appreciation Rights, Performance Units,
Performance Shares, and such other cash or stock awards as the Administrator
determines may be granted to Service Providers. Incentive Stock Options may only
be granted to Employees.

6. Limitations.

(a) Incentive Stock Option $100,000 Rule. Each Option will be designated in the
Award Agreement as either an Incentive Stock Option or a Non-Qualified Stock
Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds $100,000 (U.S.), such Options will be treated as Non-Qualified Stock
Options. For purposes of this Section 6(a), Incentive Stock Options will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.

(b) Section 162(m) Limitations. The following limitations shall apply to Awards
under the Plan: during any Fiscal Year, no Employee will be granted: (i) an
Option covering more than 1,500,000 Shares; (ii) Stock Appreciation Rights
covering more than 1,500,000 Shares; (iii) Restricted Stock covering more than
600,000 Shares; (iv) Restricted Stock Units covering more than 600,000 Shares;
(v) Performance Units having an initial value greater than $2,000,000; and
(vi) Performance Shares covering more than 600,000 Shares.

(c) Repricings/Modifications. Except in connection with a corporate transaction
involving the Company in accordance with Section 16 (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchangeof shares), the terms of outstanding Awards may not be
amended to reduce the exercise price of outstanding Options or Stock
Appreciation Rights or cancel outstanding Options or Stock Appreciation Rights
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price that is less than the exercise price of the original Options
or Stock Appreciation Rights without stockholder approval.

 

-7-



--------------------------------------------------------------------------------

(d) Outside Director Award Limitations. No Outside Director may be granted, in
any Fiscal Year Awards covering more than 100,000 Shares.

7. Options.

(a) Number of Shares. Subject to the provisions of the Plan, the Administrator
will have complete discretion to determine the number of Shares subject to an
Option granted to any Service Provider.

(b) Term of Option. The Administrator will determine the term of each Option in
its sole discretion; provided, however, that the term will be no more than ten
(10) years from the date of grant thereof. Moreover, in the case of an Incentive
Stock Option granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than 10% of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant. In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than 110% of the Fair Market Value per Share on the date of grant.
Notwithstanding the foregoing provisions of this Section 7(c), Options may be
granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (A) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option; and (B) full payment for the Shares
with respect to which the Option is

 

-8-



--------------------------------------------------------------------------------

exercised (together with any applicable withholding taxes). No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 16.

(ii) Termination of Relationship as a Service Provider. Except as set forth in
Sections 7(d)(iii) and 7(d)(iv), if a Participant ceases to be a Service
Provider as a result of the Participant’s Disability or otherwise, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the date the Participant ceases to be a Service Provider.
Unless otherwise provided by the Administrator, if on the date the Participant
ceases to be a Service Provider, the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If, after the Participant ceases to be a Service Provider,
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(iii) Termination of Relationship as a Service Provider due to Cause. Unless
otherwise provided by the Administrator, if a Participant’s status as a Service
Provider is terminated by the Company for Cause, then the Participant’s Option
will immediately terminate and be cancelled and the Participant may not exercise
the Shares subject to the Option (whether vested or unvested) following his or
her termination as a Service Provider and the Shares subject to the Option
(whether vested or unvested) will revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement as to the entire amount of Shares
subject to the Option (but in no event may the Option be exercised later than
the expiration of the term of such Option as set forth in the Award Agreement),
by the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to the Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for three (3) years following the Participant’s
death. Unless otherwise provided by the Administrator, if at the time of death
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will fully vest and become exercisable. If
the Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

(v) Other Termination. A Participant’s Award Agreement may also provide that if
the exercise of the Option following the termination of the Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would result in liability under Section 16(b) of the Exchange Act, then the
Option will terminate on the earlier of: (A) the expiration of the term of the
Option set forth in the Award Agreement; or (B) the 10th day after the last date
on which such exercise would result in such liability under Section 16(b) of the
Exchange

 

-9-



--------------------------------------------------------------------------------

Act. Finally, a Participant’s Award Agreement may also provide that if the
exercise of the Option following the termination of the Participant’s status as
a Service Provider (other than upon the Participant’s death or Disability) would
be prohibited at any time solely because the issuance of Shares would violate
the registration requirements under the Securities Act, then the Option will
terminate on the earlier of: (A) the expiration of the term of the Option; or
(B) the expiration of a period of three (3) months after the termination of the
Participant’s status as a Service Provider during which the exercise of the
Option would not be in violation of such registration requirements.

8. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

(b) Number of Shares. Subject to the provisions of the Plan, the Administrator
will have complete discretion to determine the number of Stock Appreciation
Rights granted to any Service Provider.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan, provided, however, that the
exercise price will be not less than 100% of the Fair Market Value of a Share on
the date of grant.

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the term will be no more than ten (10) years from the date of grant thereof.
Notwithstanding the foregoing, the rules of Section 7(d) also will apply to
Stock Appreciation Rights.

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

-10-



--------------------------------------------------------------------------------

9. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction (if any), the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

(c) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(d) Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.

(e) Voting Rights. During the Period of Restriction, a Participant holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(f) Dividends and Other Distributions. During the Period of Restriction, a
Participant holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(g) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

(h) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goals. The Performance Goals will be set by the
Administrator on or before the Determination Date. In granting Restricted Stock
which is intended to qualify under Section 162(m) of the Code, the Administrator
will follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).

10. Stock Bonuses.

(a) Stock Bonus. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant fully vested Shares
to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.

 

-11-



--------------------------------------------------------------------------------

(b) Stock Bonus Agreement. Each Stock Bonus will be evidenced by an Award
Agreement that will specify the number of Shares granted and such other terms
and conditions as the Administrator, in its sole discretion, will determine.

11. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 11(d), may be left to the discretion of the Administrator.

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. After the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may accelerate, reduce or waive any
restrictions for such Restricted Stock Units. Each Award of Restricted Stock
Units will be evidenced by an Award Agreement that will specify the vesting
criteria, and such other terms and conditions as the Administrator, in its sole
discretion will determine.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement.
The Administrator, in its sole discretion, may pay earned Restricted Stock Units
in cash, Shares, or a combination thereof. Shares represented by Restricted
Stock Units that are fully paid in cash again will be available for grant under
the Plan.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

(f) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Restricted Stock Units which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

12. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. Subject to the
provisions of the Plan, the Administrator will have complete discretion in
determining the number of Performance Units/Shares granted to each Service
Provider.

 

-12-



--------------------------------------------------------------------------------

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions. The Administrator may set
vesting criteria based upon the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment), or any
other basis determined by the Administrator in its discretion. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may accelerate, reduce or waive any performance objectives or
other vesting provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

(g) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Units/Shares as “performance based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

13. Performance-Based Compensation Under Code Section 162(m).

(a) General. If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Code
Section 162(m), the

 

-13-



--------------------------------------------------------------------------------

provisions of this Section 13 will control over any contrary provision in the
Plan; provided, however, that the Administrator may in its discretion grant
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code to such Participants that are based on
Performance Goals or other specific criteria or goals but that do not satisfy
the requirements of this Section 13.

(b) Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Code Section 162(m) and may provide for a targeted level or levels of
achievement (“Performance Goals”) including (i) cash flow, (ii) earnings before
interest, taxes and depreciation, (iii) earnings before interest, taxes,
depreciation and amortization (EBITDA), (iv) earnings per Share, (v) economic
value added, (vi) expenses, (vii) gross margin, (viii) market share, (ix) net
income, (x) net operating income, (xi) operating cash flow, (xii) operating
income, (xiii) operating margin, (xiv) profit after-tax, (xv) profit before-tax,
(xvi) return on assets, (xvii) return on equity, (xviii) return on investment,
(xix) return on sales, (xx) revenue, (xxi) stock price and (xxii) total
stockholder return. Any Performance Goals may be used to measure the performance
of the Company as a whole or a business unit of the Company and may be measured
relative to a peer group or index. The Performance Goals may differ from
Participant to Participant and from Award to Award. Prior to the Determination
Date, the Administrator will determine whether any significant element(s) will
be included in or excluded from the calculation of any Performance Goal with
respect to any Participant.

(c) Procedures. To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m) of the Code, with respect to any
Award granted subject to Performance Goals, no later than the Determination
Date, the Administrator will, in writing, (a) designate one or more Service
Providers who would be considered a “covered employee” within the meaning of
Section 162(m) of the Code(hereinafter a “Covered Employee”), (b) select the
Performance Goals applicable to the Performance Period, (c) establish the
Performance Goals, and amounts or methods of computation of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Goals and the amounts or methods of computation
of such Awards, as applicable, to be earned by each Covered Employee for such
Performance Period. Following the completion of each Performance Period, the
Administrator will certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amounts
earned by a Covered Employee, the Administrator will have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period. A Participant will be eligible to receive payment pursuant
to an Award for a Performance Period only if the Performance Goals for such
period are achieved.

(d) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Participant and is intended to constitute qualified
performance based compensation under Section 162(m) of the Code will be subject
to any additional limitations set forth in the Code (including any amendment to
Section 162(m) of the Code) or any regulations and ruling issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m) of the Code, and the Plan will be deemed amended
to the extent necessary to conform to such requirements.

 

-14-



--------------------------------------------------------------------------------

14. Leaves of Absence. Unless otherwise provided in the Award Agreement, vesting
of Awards granted hereunder will continue during any unpaid leave of absence
duly authorized in writing by the Company; provided, however, that unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended if such leave exceeds six (6) months. A Participant will not cease to
be an Employee in the case of: (i) any leave of absence approved by the Company;
or (ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.

For purposes of Incentive Stock Options, no leave of absence authorized in
writing by the Company may exceed three (3) months, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of such a leave of absence is not so guaranteed, then for
Incentive Stock Option purposes, the Participant will be deemed to cease to be
an Employee three (3) months and one day following the commencement of the leave
of absence. As a result, the Participant would be permitted to exercise the
Option and have it be treated as an Incentive Stock Option through the six
(6) month anniversary of the commencement of the leave of absence. Six
(6) months and one day following the commencement of the leave of absence, the
Option would cease to be treated as an Incentive Stock Option and would be
treated for tax purposes as a Non-Qualified Stock Option.

15. Transferability of Awards. An Incentive Stock Option Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution. Awards other than
Incentive Stock Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than: (i) by will or by the laws
of descent or distribution; (ii) by gift to members of the Participant’s
immediate family in exchange for no value; or (iii) to a trust established for
the benefit of one or more members of the Participant’s immediate family in
exchange for no value. For purposes of the Plan, “immediate family” means the
Participant’s spouse and natural, adopted or step-children and grandchildren.
Notwithstanding any transfer of an Award or portion thereof, the transferred
Award shall continue to be subject to the Plan and Award Agreement as were
applicable to the Award prior to the transfer, as if the Award had not been
transferred.

16. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Sections 3 and 6.

 

-15-



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award will be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation (the “Successor Corporation”). The Administrator will not
be required to treat all Awards similarly in the transaction.

In the event that the Successor Corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock will lapse, and, with respect to Restricted
Stock Units, Performance Shares and Performance Units, all Performance Goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted for in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion, and the
Option or Stock Appreciation Right will terminate upon the expiration of such
period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Restricted Stock Unit,
Performance Share or Performance Unit which the Administrator can determine to
pay in cash, the fair market value of the consideration received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the Successor
Corporation, the Administrator may, with the consent of the Successor
Corporation, provide for the consideration to be received upon the exercise of
an Option or Stock Appreciation Right or upon the payout of a Restricted Stock
Unit, Performance Share or Performance Unit, for each Share subject to such
Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the Successor Corporation equal in fair market value
to the per share consideration received by holders of Common Stock in the Change
in Control.

Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the Successor
Corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

-16-



--------------------------------------------------------------------------------

17. Tax Withholding

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation): (i) paying cash; (ii) electing to have the Company
withhold otherwise deliverable cash or Shares having a Fair Market Value equal
to the minimum amount required to be withheld; (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld; or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state, local, foreign or other marginal income tax rates
applicable to the Participant with respect to the Award on the date that the
amount of tax to be withheld is to be determined. The Fair Market Value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.

18. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

19. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

20. Term of Plan. Subject to Section 24, the Plan will become effective upon its
adoption by the Board. It will continue in effect for a term of ten (10) years
unless terminated earlier under Section 21.

21. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

 

-17-



--------------------------------------------------------------------------------

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension, or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

22. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

23. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

24. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

25. Miscellaneous.

(a) Other Payments or Awards. Nothing contained in the Plan shall be deemed in
any way to limit or restrict the Company or a Subsidiary from making any award
or payment to any person under any plan, arrangement or understanding, whether
now existing or hereafter in effect.

(b) Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is made available under the
Plan, payments shall be made accordingly. Any such payment shall be a complete
discharge of the liability hereunder.

(c) Unfunded Plan. The Plan shall be unfunded. No provision of the Plan or any
Award or Award Agreement shall require the Company or a Subsidiary, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company or a

 

-18-



--------------------------------------------------------------------------------

Subsidiary maintain separate bank accounts, books, records, or other evidence of
the existence of a segregated or separately maintained or administered fund for
such purposes. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Company or a Subsidiary, except that insofar
as they may have become entitled to payment of additional compensation by
performace of services, they shall have the same rights as other employees or
consultants, as applicable, under generally applicable law.

(d) Limits of Liability. Any liability of the Company or a Subsidiary to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement. Neither the Company or
its Subsidiaries, nor any member of the Board or of the Committee, nor any other
person participating in any determination of any question under the Plan, or in
the interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.

(e) Section Headings. The section headings contained herein are for the purpose
of convenience only, and in the event of any conflict, the text of the Plan,
rather than the section headings, shall control.

(f) Gender, Etc. In interpreting the Plan, the masculine gender shall include
the feminine, the neuter gender shall include the masculine or feminine, and the
singular shall include the plural unless the context clearly indicates
otherwise.

(g) Invalidity. If any term or provision contained herein or in any Award
Agreement shall to any extent be invalid or unenforceable, such term or
provision, to the extent practicable, will be reformed so that it is valid and
as consistent as possible with the original provisions hereof, and such
invalidity or unenforceability shall not affect any other provision or part
thereof.

(h) Applicable Law. The Plan, the Award Agreements and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to the conflict of law
principles thereof.

(i) Awards for Compensation Purposes Only. The Plan is not intended to
constitute an “employee benefit plan” within the meaning of Section 3(3) of
ERISA.

 

-19-